Opinion,
Mr. Justice Sterrett :
It appears by the charge of the court and the evidence that in June, 1889, a proceeding against the defendant below under the landlord and tenant act of April 3,1830, commenced before Isaac A. Ease, Esq., a justice of the peace, etc., was so proceeded in, that after a full hearing the justice found “ that no demise was made, the relation of landlord and tenant not established,” and on July 3, 1889, gave judgment in favor of the defendant and against the plaintiff, and thereupon dismissed the complaint, “ with costs to be paid by the plaintiff; ” that within a month after the rendition of the judgment and while it remained, as it still does, in full force, neither reversed nor appealed from, the present proceeding was commenced before another justice of the peace by the same plaintiff, against same defendant, on the same alleged demise. In view of these facts, it was claimed by defendant below that the former judgment, *523being for the same cause of action and between the same parties, is a bar to this proceeding; and in his second point, reciting the substance of the former proceeding, judgment, etc., he requested the court to charge that the finding of the justice in that proceeding “is conclusive, and the verdict of the jury must be for defendant.” The refusal of the court to so charge constitutes the ninth specification of error. In that part of the charge recited in the fifth specification the learned judge also, in substance, instructed the jury that the former proceedings and judgment did not interfere with the plaintiff’s right to recover in this case. The question, therefore, presented by the fifth and ninth specifications, is as to the effect of the former judgment.
If the ruling complained of be. correct, there is nothing to prevent an unsuccessful landlord from instituting as many successive proceedings for the same cause against his alleged tenant, as ho can find justices of the peace in the county. Such a thing would certainly be an anomaly in our system of jurisprudence, the underlying principle of which is that no one shall be twice vexed for the same cause. The well-nigh universal rule is, that the judgment of a court of competent jurisdiction, whether it be a court of record or not, upon a point litigated between the parties, is conclusive in all subsequent controversies directly involving the same question. The only exception to this rule, that is now recalled, is the action of ejectment on a legal title, in which successive suits may be brought and prosecuted until two concurring verdicts and judgments are obtained.
In this case, the justice before whom the first proceeding was commenced heard the testimony, and found as a fact that there was no demise; that the relation of landlord and tenant did not exist; and he therefore entered judgment for the defendant and dismissed the complaint, at the plaintiff’s cost. That judgment, predicated, as it was, of the facts found by the justice, went to the very root of the controversy, and is final and conclusive on both parties until legally set aside or reversed. On general principles, there is no reason why it should not be so. It makes no difference whether that adjudication was in a proceeding according to the course of the common law, or summary in its character. It is quite enough that the *524question in controversy was submitted to a judicial officer, to be determined in a judicial way; that the parties and their proofs were heard, and their rights settled by a judicial determination. If, in any such determination, error intervenes, it must be corrected in an orderly way, if any. is provided; if not, the judgment must be accepted as a finality.
The only authorities we have been referred to, as sustaining the ruling of the court below, are Ayres v. Novinger, 8 Pa. 414, and Jackson & G., L. & T., 299. What was said by the learned judge, in the first of these, appears to be mere obiter dictum, in relation to a matter that was not involved in the case then before the court, and no authority is cited in support of the doctrine there asserted. The principle stated by the text writers is evidently traceable to the dictum found in Ayres v. Novinger, and can add no weight thereto.
The fifth, ninth, and eleventh specifications are sustained. Inasmuch as the error pervading these is fundamental, it is unnecessary to notice the remaining eight assignments.
Judgment reversed.